Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shambach et al. (U.S. Publication No. 2014/0278582) in view of Vessenes et al. (U.S. Patent No. 9,298,806) further in view of Ausems et al. (WIPO Publication No. 2009/044226).

In-line citations are to Shambach.
With regard to Claim 1:
Shambach teaches: A computer-implemented method [0012; a processor executes computer-readable instructions on a medium] for tracking changes to statuses of insurance policies or claims pertaining to vehicles, the method comprising: 
implementing a plurality of servers... [Sheet 1, Fig. 1; “Server(s) 110”; 0033; “a set of one or more servers”] 
maintaining a copy... [0199; information is copied from one place to another] 
detecting a change in a status of an existing insurance policy or claim pertaining to a vehicle; [0083; a certain date occurs such that a “number of days” until an insurance “policy expires” triggers “reminders about expiring insurance policies”; nearing an expiration date reads on a change in policy status] 
responding to the detection of the change in the status of the existing insurance policy or claim pertaining to the vehicle, including: (i) generating, via a first server from the plurality of servers, a transaction record including data corresponding to the change in the status... [id.; the reminder reads on this] and 
performing an insurance function based upon the transaction record stored to the distributed ledger. [0083; notifications are sent with deadline reminders]

Shambach does not explicitly teach each of the plurality of servers storing a distributed ledger, or storing the transaction record to each copy of the distributed ledger at the plurality of servers, but it is known in the art.  Vessenes teaches a distributed-ledger transaction system [title] in which a “network of nodes” each store a “copy” of “transactions” in a “distributed ledger”. [Col. 9, lines 39-42] The transactions may be “financial”. [Col. 1, lines 63-64] The distributed ledger system includes “one or more servers”. [Col. 2, line 66] Vessenes and Shambach are analogous art as each is directed to electronic means for managing data about financial transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Vessenes with that of Shambach, as market forces at the time were increasingly driving developers to use distributed-ledger technology for storing financial data of all kinds; further, it is simply a substitution of one known part for another with predictable results, simply storing information by the means of Vessenes rather than that of Shambach; the substitution produces no new and unexpected result.

Shambach does not explicitly teach generating a hash value representative of at least the transaction record, or storing the hash value, but it is known in the art.  Ausems teaches a system for secure transaction management [title] that provides a “highly portable, low cost personal terminal that permits secure transactions”. [008] For a “record” of a “transaction”, it creates a “hash value” from the “card number” of the card used to perform the transaction. [0056] It can be used for “insurance” applications. [0052] Ausems and Shambach are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ausems with that of Shambach in order to provide secured transactions on types of devices routinely carried by consumers, as taught by Ausems; further, it is simply a substitution of one known part for another with predictable results, simply creating and storing Ausems’ hash value in place of, or in addition to, certain data of Shambach; the substitution produces no new and unexpected result.

With regard to Claim 2:
The method of claim 1, wherein the change in the status represents any one or more of: a generation of a new insurance policy pertaining to the vehicle; a filing of a claim pertaining to the vehicle; an assessment of damage to the vehicle; an estimate of a repair or replacement cost for the vehicle; and a payment to settle the claim. [0203; it may be a request to add “vehicles” to “automobile insurance policies”; this reads on generation of a new policy pertaining to those vehicles]

With regard to Claim 3:
The method of claim 1, wherein responding to the detection further includes: 
performing, via the plurality of servers, a consensus analysis via a consensus mechanism to form a consensus regarding the validity of the transaction record, 
wherein storing the transaction record includes storing the transaction record in response to detecting that the consensus has been formed. [Vessenes, Col. 9, lines 47-50; before distributing the transaction a “validation” is performed using a “consensus protocol”]

With regard to Claim 4:
The method of claim 3, wherein the consensus mechanism is any one or more of: a proof of activity mechanism, a proof of burn mechanism, a proof of capacity mechanism, or a proof of elapsed time mechanism. [Vessenes, Col. 9, lines 46-47; “The method of claim 1, wherein storing the transaction record at the distributed ledger comprises: storing the transaction to a block”; proof of work reads on proof of activity]

With regard to Claim 5:
The method of claim 1, wherein the insurance function is a calculation of a premium. [abstract; an “insurance premium amount” is provided; 0007; it is calculated]

With regard to Claim 7:
The method of claim 1, wherein the data corresponding to the change in the status includes any one or more of the following: an identifier for the active insurance policy covering the vehicle; a description of the active insurance policy; an identifier for an individual holding the active insurance policy; an identifier for an insurance provider providing the active insurance policy; a record of one or more claims filed under the active insurance policy; one or more limits and/or premiums for the active insurance policy; a detected speed of the vehicle; a detected acceleration of the vehicle; a detected position of the vehicle; a detected track of the vehicle; a detected braking by the vehicle; a detected turning of the vehicle; a detected proximate vehicle; a detected lane; a detected environmental condition; a detected road condition; and a detected ambient temperature. [0210; a “policy number” reads on an identifier for the policy] 

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed method or any device implementing it, and so is considered but given no patentable weight.  Even if it were otherwise, as the data only “includes” one or more of these, it can include other data as well, and any further processing could be done using only the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The method of claim 1, wherein storing the transaction record at the distributed ledger comprises: storing the transaction to a block. [Vessenes, Col. 9, line 58; data may be stored in “a new block in the blockchain”]

With regard to Claim 11:
The method of claim 3, wherein the consensus mechanism is: the proof of work mechanism, the proof of stake mechanism, or the proof of activity mechanism. [Vessenes, Col. 9, lines 46-47; “The method of claim 1, wherein storing the transaction record at the distributed ledger comprises: storing the transaction to a block”; proof of work reads on proof of activity]

With regard to Claim 13:
Shambach teaches: A system [0012; a processor executes computer-readable instructions on a medium] for tracking changes to statuses of insurance policies or claims pertaining to vehicles, the system comprising: 
a plurality of servers, each including one or more processors… [Sheet 1, Fig. 1; “Server(s) 110”; 0033; “a set of one or more servers”; 0012 as cited above; they include processors] 
maintaining a copy... [0199; information is copied from one place to another] for tracking changes in statuses of insurance policies or claims pertaining to vehicles, wherein the plurality of servers includes a first server and one or more other servers; [0083; a certain date occurs such that a “number of days” until an insurance “policy expires” triggers “reminders about expiring insurance policies”; nearing an expiration date reads on a change in policy status; any plurality of servers includes a first server and one or more other servers] 
wherein the first server is configured to respond to a detection of a change in a status of an existing insurance policy or claim pertaining to a vehicle by generating a transaction record including data corresponding to the change in the status; [id.; the reminder reads on this] and 
wherein the plurality of servers are configured to... perform an insurance function based upon the transaction record stored to the distributed ledger. [0083; notifications are sent with deadline reminders]

Shambach does not explicitly teach each of the plurality of servers storing a distributed ledger, or storing the transaction record to each copy of the distributed ledger at the plurality of servers, but it is known in the art.  Vessenes teaches a distributed-ledger transaction system [title] in which a “network of nodes” each store a “copy” of “transactions” in a “distributed ledger”. [Col. 9, lines 39-42] The transactions may be “financial”. [Col. 1, lines 63-64] The distributed ledger system includes “one or more servers”. [Col. 2, line 66] Vessenes and Shambach are analogous art as each is directed to electronic means for managing data about financial transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Vessenes with that of Shambach, as market forces at the time were increasingly driving developers to use distributed-ledger technology for storing financial data of all kinds; further, it is simply a substitution of one known part for another with predictable results, simply storing information by the means of Vessenes rather than that of Shambach; the substitution produces no new and unexpected result.

Shambach does not explicitly teach generating a hash value representative of at least the transaction record, or storing the hash value, but it is known in the art.  Ausems teaches a system for secure transaction management [title] that provides a “highly portable, low cost personal terminal that permits secure transactions”. [008] For a “record” of a “transaction”, it creates a “hash value” from the “card number” of the card used to perform the transaction. [0056] It can be used for “insurance” applications. [0052] Ausems and Shambach are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ausems with that of Shambach in order to provide secured transactions on types of devices routinely carried by consumers, as taught by Ausems; further, it is simply a substitution of one known part for another with predictable results, simply creating and storing Ausems’ hash value in place of, or in addition to, certain data of Shambach; the substitution produces no new and unexpected result.

With regard to Claim 14:
The system of claim 13, wherein the change in the status represents any one or more of: a generation of a new insurance policy pertaining to the vehicle; a filing of a claim pertaining to the vehicle; an assessment of damage to the vehicle; an estimate of a repair or replacement cost for the vehicle; and a payment to settle the claim. [0203; it may be a request to add “vehicles” to “automobile insurance policies”; this reads on generation of a new policy pertaining to those vehicles]

With regard to Claim 15:
The system of claim 13, wherein the first server is configured to broadcast the transaction record to the one or more other servers; [Vessenes, Col. 9, lines 40-42; the system requires “a network of nodes to validate new transactions, add them to their copy of the ledger, and broadcast their updated ledger to the entire network of nodes”] 
wherein the plurality of servers are configured to: perform a consensus analysis via a consensus mechanism to form a consensus regarding the validity of the transaction record; and store the transaction record in response to detecting that the consensus has been formed. [Vessenes, Col. 9, lines 47-50; before distributing the transaction a “validation” is performed using a “consensus protocol”]

With regard to Claim 16:
The system of claim 15, wherein the consensus mechanism is any one or more of: a proof of activity mechanism, a proof of burn mechanism, a proof of capacity mechanism, or a proof of elapsed time mechanism. [Vessenes, Col. 9, lines 46-47; “The method of claim 1, wherein storing the transaction record at the distributed ledger comprises: storing the transaction to a block”; proof of work reads on proof of activity]

With regard to Claim 17:
The system of claim 13, wherein the insurance function is a calculation of a premium. [abstract; an “insurance premium amount” is provided; 0007; it is calculated]

With regard to Claim 19:
The system of claim 13, wherein the data corresponding to the change in the status includes any one or more of the following: an identifier for the active insurance policy covering the vehicle; a description of the active insurance policy; an identifier for an individual holding the active insurance policy; an identifier for an insurance provider providing the active insurance policy; a record of one or more claims filed under the active insurance policy; one or more limits and/or premiums for the active insurance policy. [0210; a “policy number” reads on an identifier for the policy] 

This claim is not patentably distinct from claim 13.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed system, and so is considered but given no patentable weight.  Even if it were otherwise, as the data only “includes” one or more of these, it can include other data as well, and any further processing could be done using only the other data.  The reference is provided for the purpose of compact prosecution.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shambach et al. in view of Vessenes et al. further in view of Ausems et al. further in view of Collins et al. (U.S. Patent No. 9,824,453, filed 14 October 2015).

These claims are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1, wherein the insurance function is an assessment of damage or an estimate of a repair or replacement cost.

With regard to Claim 16:
The system of claim 13, wherein the insurance function is an assessment of damage or an estimate of a repair or replacement cost. 

Shambach, Vessenes and Ausems teach the method of claim 1 and system of claim 13, but do not explicitly teach assessing damage, but it is known in the art.  Collins teaches a method of producing a three-dimensional scan of a vehicle [title] for an “Insurance company” for a “damage assessment and claims processing application running on a mobile device”, [Col. 9, lines 32-36] to provide an “automated damage assessment process”. [Col. 9, line 22] Collins and Shambach are analogous art as each is directed to electronic means for managing insurance-related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Collins with that of Shambach, Vessenes and Ausems in order to provide a more streamlined and efficient insurance process, as taught by Collins; [Col. 1, lines 58-60] further, it is simply a substitution of one known part for another with predictable results, simply performing Collins’ insurance process in place of, or in addition to, that of Shambach; the substitution produces no new and unexpected result.

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shambach et al. in view of Vessenes et al. further in view of Ausems et al. further in view of Gordon et al. (U.S. Publication No. 2017/0124658, filed 30 October 2015).

These claims are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the data corresponding to the change in the status includes any one or more of the following: a detected opening or closing of a door of the vehicle; a measured engine temperature; a measured oil temperature; a measured cabin temperature; a seatbelt status; a detected weight on a seat; an image or video of the environment surrounding the vehicle; and an image or video of a cabin of the vehicle.

With regard to Claim 20:
The system of claim 13, wherein the data corresponding to the change in the status includes any one or more of the following: a detected speed of the vehicle; a detected acceleration of the vehicle; a detected position of the vehicle; a detected track of the vehicle; a detected braking by the vehicle; a detected turning of the vehicle; a detected proximate vehicle; a detected lane; a detected environmental condition; a detected road condition; a detected ambient temperature; a detected opening or closing of a door of the vehicle; a measured engine temperature; a measured oil temperature; a measured cabin temperature; a seatbelt status; a detected weight on a seat; an image or video of the environment surrounding the vehicle; and an image or video of a cabin of the vehicle. 

Shambach, Vessenes and Ausems teach the method of claim 1 and system of claim 13, but do not explicitly teach these conditions, but they are known in the art.  Gordon teaches an insurance process for self-driving vehicles. [title] It includes “sensors” that can measure “engine temperature”, among other things. [0062] It may provide “alerts regarding changes to insurance premiums”. [0064] Gordon and Shambach are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Shambach, Vessenes and Ausems in order to dynamically change insurance coverage according to conditions, as taught by Gordon; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Gordon’s data in place of, or in addition to, that of Shambach; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from claims 1 and 13.  First, they consist entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed method or any device implementing it, and so is considered but given no patentable weight.  Even if it were otherwise, as the data only “includes” one or more of these, it can include other data as well, and any further processing could be done using only the other data.  The reference is provided for the purpose of compact prosecution.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shambach et al. in view of Vessenes et al. further in view of Ausems et al. further in view of Smith et al. (U.S. Publication No. 2018/0287915, filed 31 March 2017)

With regard to Claim 12:
The method of claim 3, wherein the consensus mechanism is: the proof of burn mechanism, the proof of capacity mechanism, or the proof of elapsed time mechanism. 

Shambach, Vessenes and Ausems teach the method of claim 1 but do not explicitly teach one of these mechanisms, but they are known in the art.  Smith teaches a blockchain method [title] that can be used for “financial transactions”. [0011] It uses a “distributed ledger’, [0082] and performs validation by “consensus mechanisms” which include “proof of burn” and “proof of capacity”. [0080] Smith and Shambach are analogous art as each is directed to electronic means for managing information related to financial transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Smith with that of Shambach, Vessenes and Ausems in order to facilitate an exchange of information, as taught by Smith; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply using Smith’s validation mechanism in place of that of Vessenes; the substitution produces no new and unexpected result.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 26 October 2022, with respect to rejection of claims under 35 U.S.C. §§ 112(b) and 101 have been fully considered and are persuasive.  The rejections of claims on these bases has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-9 and 11-20 in regard to 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus on language added by amendment and for which the Ausems reference has been incorporated herein.

Conclusion
As this rejection is made final below, and there is a claim present which would, as stated above, be allowable if recast in independent form, the Examiner would consider an amendment filed under After-Final Consideration Program 2.0 (“AFCP 2.0”) so long as the amendment has the effect of incorporating the limitations of claim 10 and its ancestor claims into each independent claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694